DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS submitted on 09/01/2020, 09/22/2020, 09/23/2020, 10/14/2020, 11/02/2020, 11/12/2020, 11/26/2020, 12/10/2020, 12/31/2020, 01/07/2021, 01/28/2021, 02/12/2021, 02/25/2021, 03/10/2021, 03/24/2021, 04/08/2021, 04/21/2021, 05/18/2021, 05/20/2021, 06/10/2021, 06/18/2021, 06/24/2021, 07/16/2021, 07/30/2021, 08/16/2021, 08/24/2021, 09/13/2021, 09/22/2021, 10/07/2021, 10/18/2021, 11/12/2021, and 11/24/2021 are in compliance and have been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides 

Claim Status
Claims 1 and 11-12 have been amended since the Office Action dated 07/30/2021.
Claims 13-30 have been newly added.
Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-16, 18-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blahnik et al. (US PGPUB 2017/0281057) in view of Otsubo et al. (US PGPUB 2012/0302843).

As per Claim 1, Blahnik et al. teach an electronic device, comprising: 
a display device (Fig 1A Element 112); 
one or more processors (Fig 1A Elements 120, 122, 156, 158, 159, 160-161); and 
memory (Fig 1A Element 102) storing one or more programs (Fig 1A Elements 126-155) configured to be executed by the one or more processors, the one or more programs including instructions for: 
receiving: 
activity data corresponding to a first activity metric for a first time period (Fig 93 Element 9302 Daily Calories; Fig 94 Element 9402); and 
activity data corresponding to the first activity metric for a second time period (Fig 93 Element 9304 Monthly Calories), wherein the first time period is a subset of the second time period (Daily calories are a subset of monthly calories); 
receiving a request to display a first user interface (P0464, 0470); and 
in response to receiving the request, displaying, via the display device, the first user interface (P0464, 0470) including: 
Fig 93-94 and P0464, 0470; Note that both daily and monthly calories are shown); 
a representation of the activity data corresponding to the first activity metric for the second time period (Fig 93-94 and P0464, 0470; Note that both daily and monthly calories are shown); and 
a representation of a comparison of the activity data corresponding to the first activity metric for the first time period and the activity data corresponding to the first activity metric for the second time period (Fig 93-94; Note that the graph view is in itself a way to compare expended calories with any other given day, with any set goals, or with total monthly amounts).

Blahnik et al. fail to teach wherein the representation of the comparison of the activity data indicates one of a negative trend, a neutral trend, and a positive trend for the activity data corresponding to the first activity metric for the first time period as compared to the activity data corresponding to the first activity metric for the second time period.
However, Otsubo et al. teach a health management support system in which indicators are given when parameters trend in an increasing/decreasing manner and/or remain constant over different periods of time (Fig 26).
Blahnik et al. and Otsubo et al. are analogous art because they both disclose personal monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device as taught by Blahnik et al.) with indications of a positive, negative, and/or constant trend (as taught by Otsubo et al.) in order to generate a corresponding advice that enables the user to achieve a particular established goal (Otsubo et al. P0020).

As per Claim 2, Blahnik et al. in the combination outlined above further teach the electronic device of claim 1 (as described above), wherein the representation of the activity data corresponding to the first activity metric for the first time period is visually distinct from the representation of the activity data corresponding to the first activity metric for the second time period (Note that, in Fig 93-94, the daily expended calories [i.e. elements 9302, 9402] is visually distinct from the monthly expended calories [i.e. element 9304]).

As per Claim 3, Blahnik et al. in the combination outlined above further teach the electronic device of claim 1 (as described above), wherein displaying the first user interface includes: displaying an indication for an average of the activity data corresponding to the first activity metric for the first time period; and displaying an indication for an average of the activity data corresponding to the first activity metric for the second time period (P0291: a history of past physical activity (e.g., the highest/lowest, or daily average over a month, a week, two days, last day, etc.)).

As per Claim 4, Blahnik et al. in the combination outlined above further teach the electronic device of claim 1 (as described above), wherein: the representation of the activity data corresponding to the first activity metric for the first time period is divided into a first Fig 80-85, 87-88 show daily and weekly representations; Fig 94 shows daily information within the monthly graph view); and the representation of the activity data corresponding to the first activity metric for the second time period is divided into a second number of representations different from the first number of representations (Fig 90-91 show monthly representations; Fig 93 shows monthly information within the monthly graph view).

As per Claim 5, Blahnik et al. in the combination outlined above further teach the electronic device of claim 1 (as described above),  wherein the representation of the comparison indicates a difference between the activity data corresponding to the first activity metric for the first time period and the activity data corresponding to the first activity metric for the second time period (Fig 93-94; Note that the graph view is in itself a way to compare expended calories with any other given day, with any set goals, or with total monthly amounts;  That is, the graph is in itself a visual representation of the differences in expended calories along the month and with respect to the total monthly expended amount of calories).

As per Claim 7, Blahnik et al. in the combination outlined above further teach the electronic device of claim 1 (as described above), wherein displaying the first user interface includes: displaying a representation of a percentage of time periods of a particular length of the activity data corresponding to the first activity metric for the first time period for which the first activity metric met a threshold activity level (P0322, 0385, 0416).

As per Claim 8, Blahnik et al. in the combination outlined above further teach the electronic device of claim 1 (as described above), wherein displaying the first user interface including: displaying an icon indicating whether a relationship between the activity data corresponding to the first activity metric for the first time period and the activity data corresponding to the first activity metric for the second time period is a first type or a second type (P0094, 0315-0316, 0374, 0377).

As per Claim 9, Blahnik et al. in the combination outlined above further teach the electronic device of claim 1 (as described above), wherein: the electronic device includes a sensor device; and the activity data corresponding to the first activity metric includes activity data received via the sensor device (P0292).

As per Claim 10, Blahnik et al. in the combination outlined above further teach the electronic device of claim 1 (as described above), wherein the activity data corresponding to the first activity metric includes activity data received from a second electronic device (P0478, 0528).

Regarding Claims 12, 22-25, and 27-30, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 1-5 and 7-10, respectively.  Therefore, method claims 12, 22-25, and 27-30 correspond to apparatus claims 1-5 and 7-10, respectively, and are as applied to Claims 1-5 and 7-10).  

Regarding Claims 11, 13-16, and 18-21, the claims are drawn to the non-transitory computer-readable storage medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claims 1-5 and 7-10, respectively, and, as a result, the corresponding method steps claimed in Claims 12, 22-25, and 27-30, respectively.  However, Blahnik et al. in the combination outlined above further teach such non-transitory mediums (P0248).  Therefore, claims 11, 13-16, and 18-21 correspond to apparatus claims 1-5 and 7-10, respectively, and, as a result, to method claims 12, 22-25, and 27-30, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Blahnik et al. and Otsubo et al. (as applied to Claims 1-5, 7-10, 12, 22-25, and 27-30).  

Allowable Subject Matter
Claims 6, 17, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

displaying a plurality of first-time-period representations for the first time period, wherein: a first first-time-period representation corresponds to a length of time, a second first-time-period representation corresponds to the length of time, the first first-time-period representation corresponds to a third time period within the first time period, and the second first-time-period representation corresponds to a fourth time period within the first time period; and displaying a plurality of second-time-period representations for the second time period, wherein: a first second-time-period representation corresponds to the length of time, a second second-time-period representation corresponds to the length of time, the first second-time-period representation corresponds to a fifth time period within the second time period, the second second-time-period representation corresponds to a sixth time period within the second time period, the third time period corresponds to the fifth time period, the fourth time period corresponds to the sixth time period, the first first-time-period representation is visually paired with the first second- time-period representation, and the second first-time-period representation is visually paired with the second second-time-period representation”.

Regarding Claim 26, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 6 and is, thus, found to contain the same allowable subject matter (as applied to Claim 6).

Regarding Claim 17, the claim is drawn to the non-transitory computer-readable storage medium containing the instructions for performing the corresponding operational features of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685